Citation Nr: 1446898	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus with retinopathy and hypertension. 

2.  Entitlement to an initial separate rating higher than 30 percent for diabetic microalbuminuria.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran had active service from April 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The October 2008 VA Form 8 reflects that the appeal stems from an October 2008 rating decision.  Upon further review, the Board finds that the proper determination on appeal is the October 2007 rating decision in which an initial 20 percent rating was assigned for type II diabetes mellitus following the grant of service connection.  

The Veteran filed a claim for service connection for type II diabetes mellitus in May 2007.  Service connection was granted in an October 2007 rating decision, and an initial 20 percent evaluation was assigned, based on an October 2007 VA examination report reflecting findings to include no requirement for insulin.  The Veteran was notified of the rating decision in November 2007.  

Although the RO construed the Veteran's November 2007 correspondence (VA Form 21-526) as a claim for an increased rating, when new and material evidence is submitted within a year of the RO decision, 38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010).  

In addition to the Veteran's report of a need for insulin in his November 2007 correspondence, as reflected in the October 2008 rating decision, the RO determined that nephropathy was related to the Veteran's diabetes mellitus based on February 2008 test results and an August 2008 VA examination report.  The nephropathy was noted to be a noncompensable complication and the 20 percent rating was continued for diabetes mellitus with nephropathy, retinopathy and hypertension.  

A June 2014 rating decision reflects that a separate 30 percent evaluation was assigned for diabetic microalbuminuria (previously nephropathy) based on a finding of clear and unmistakable evidence in the October 2008 rating decision.  If an earlier decision contains clear and unmistakable error, the prior decision must be reversed or revised, and the decision constituting reversal or revision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  

Although the effective dated assigned for the separate 30 percent rating for microalbuminuria was March 26, 2008, and noted to correspond with the date of the Veteran's claim for an increased rating for diabetes, as noted, the October 2008 rating decision reflects the RO's determination that the Veteran filed a claim for an initial rating higher than 20 percent in November 2007.  Regardless, the Board finds the appeal stems from the October 2007 rating decision and that the issues before the Board are the initial rating claims for diabetes mellitus and diabetic microalbuminuria, as reflected on the title page, from May 31, 2007.  

In a statement in June 2013, the Veteran's representative raised the issue of entitlement to a TDIU as part of the Veteran's current appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As such, this issue is properly before the Board for appellate consideration and, as such, has been included on the title page.

As reflected in the Board's August 2013 remand, in June 2013, the Veteran's representative raised the issues of entitlement to service connection for degenerative joint disease of the lumbar spine, and a gastrointestinal disability, to include gastroesophageal reflux disease, as secondary to service-connected diabetes mellitus.  In December 2013, the Veteran withdrew the claims.  In addition, the RO adjudicated the claims raised for service connection for tinnitus and hearing loss in a May 2014 rating decision.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A June 2013 private record reflects difficulties controlling diabetes mellitus, and a July 2013 VA treatment record reflects an adjustment in insulin.  The evidence indicates that the Veteran's diabetes mellitus may have worsened since the most recent VA examination in May 2013.  The Board finds it necessary to remand the claim to afford the Veteran a VA examination to assess the current nature and severity of his service-connected type II diabetes mellitus with retinopathy and hypertension.  

In addition, in view of the initial separate rating for microalbuminuria, and the relevant private treatment records since the most recent VA examination in May 2013, the Veteran is to be afforded a VA examination to assess the severity of his microalbuminuria.  

The issue of entitlement to TDIU is inextricably intertwined with the initial rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the issue of TDIU must also be remanded to the RO, and further development regarding the TDIU claim must be undertaken following development of the increased rating claim to determine whether the Veteran is unemployable based on his service-connected disabilities.  

The record indicates the Veteran has ongoing treatment for diabetes mellitus at the Togus VA Medical Center (VAMC).  Up-to-date VA treatment records, since April 2014, are to be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from the Togus VAMC, since April 2014.  

2.  Thereafter, schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to describe the Veteran's symptoms due to diabetes mellitus with retinopathy and hypertension in detail, to specifically include whether regulation of activities is required.

"Regulation of activities" is the avoidance of strenuous occupational and recreational activities.

The examination report must include a complete rationale for all opinions expressed.  

3.  Also, Schedule the Veteran for a VA microalbuminuria examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to describe the Veteran's symptoms due to microalbuminuria in detail, to specifically include whether there is constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension manifested by diastolic pressure predominantly 110 or more.  Or persistent edema and albuminuria with BUN 40 to 80mg; or creatinine 4 to 8mg; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Or renal dysfunction requiring regular dialysis, or precluding more that sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Also, schedule the Veteran for a VA examination with an appropriate medical professional to assess the Veteran's employability and to obtain a "combined effects" opinion on the matter.  The claims file must be forwarded to and reviewed by the designated examiner.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or in combination, preclude him from securing and following substantially gainful employment.  Consideration should be given to the Veteran's educational and vocational history, but not to nonservice-connected disabilities or advancing age.  

5.  Finally, readjudicate the appeal.  If any benefit remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

